DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “obtaining a second audio matching the first audio from at least one client in the virtual space” in line 5. It is not clear if it is meant to be “obtaining a second audio” “matching the first audio from at least one client in the virtual space” i.e. “second audio” from somewhere and that is matching “the first audio” in a music “that was emanated in or if it is meant to be “obtaining a second audio matching the first audio” “from at least one client in the virtual space” i.e. “second audio matching the first audio” in a music and obtaining second audio directly “from the at least one client in the virtual space”.
Claim 5 recites the limitation "the audio stream from the first audio and the lyrics" (emphasis added) in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 13 recites “obtaining a second audio matching the first audio from at least one client in the virtual space” in line 9. It is not clear if it is meant to be “obtaining a second audio” “matching the first audio from at least one client in the virtual space” i.e. “second audio” from somewhere and that is matching “the first audio” in a music “that was emanated in virtual space by the first client” or if it is meant to be “obtaining a second audio matching the first audio” “from at least one client in the virtual space” i.e. “second audio matching the first audio” in a music and obtaining second audio directly “from the at least one client in the virtual space”.
Claim 17 recites the limitation "the audio stream from the first audio and the lyrics
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 20 recites “obtaining a second audio matching the first audio from at least one client in the virtual space” in line 7. It is not clear if it is meant to be “obtaining a second audio” “matching the first audio from at least one client in the virtual space” i.e. “second audio” from somewhere and that is matching “the first audio” in a music “that was emanated in virtual space by the first client” or if it is meant to be “obtaining a second audio matching the first audio” “from at least one client in the virtual space” i.e. “second audio matching the first audio” in a music and obtaining second audio directly “from the at least one client in the virtual space”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US patent No. 8,653,349), and further in view of Taub (US Patent Application Publication No. 2008/0190271).
Regarding claim 1, White teaches a method for processing multi-party audio, applied to a first client (col. 6 ll. 28-32, ll. 36-53) and comprising:
obtaining a piece of music from a virtual space (col. 6 ll. 28-32, ll. 45-53 server/ first client receiving all sound emitted by user in the virtual space), wherein the virtual space is created by the first client and configured to support communication among the first client and at least one second 5client (col. 3 ll. 45-62, col. 5 ll. 65-col. 6 ll. 6, col. 14 ll. 39-54), the music comprises a first audio (audio from first client); obtaining a second audio matching the first audio from at least one client in the virtual space (col. 5 ll. 61-col. 6 ll. 6, col. 6 ll. 49-53 audio form other remote user matching synching with first user audio, col. 9 ll. 54-col. 10 ll. 5); and playing the first audio and the second audio (col. 6 ll. 59-col. 7 ll. 10, col. 10 ll. 65-col. 11 ll. 6, col. 12 ll. 34-40, col. 13 ll. 40-43 storing and playing back to all clients) (col. 1 ll. 58-col. 2 ll. 47, col. 3 ll. 41-col. 15 ll. 33 for complete details).
White teaches obtaining a second audio from at least one client in the virtual space but White does not specifically teach at least one second 5client entering the virtual space.
However, in the similar field, Taub teaches at least one second 5client entering the virtual space (Paragraph 0171 as invited by conference initiator) and obtain, mix and play matching audio (Paragraphs 0149-0151 play all vocal/music contributions from particular contributor or a set of contributors, Paragraph 0158 in a virtual “live” videoconference/collaboration session).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify White to obtain, mix and play 
Regarding claim 2, Taub teaches the music further comprises lyrics matching the first audio (Paragraphs 0113, 0137, 0151, 0153 matching characteristics with lyrics), 10and the method further comprises: for each client in the second audio, identifying an audio stream of the client (Paragraphs 0149-0151 selecting from each or set of collaborator contributions); and determining a score of the client based on the audio stream, the first audio and the lyrics (Paragraphs 0144-0154, 0179).
Regarding claim 3, White teaches identifying the audio stream based on an identifier of the client carried in the audio stream (col. 10 ll. 12-64 clientOne, clientTwo, clientThree).
Regarding claim 4, White teaches identifying the audio stream of the client further comprises: determining whether a parameter of the audio stream meets a preset condition; determining whether the audio stream contains voices of two or more users in response to the parameter meeting the preset condition; and 20determining an audio stream composed of audio signals corresponding to a user with the highest volume in the audio stream as a valid audio stream in response to the audio stream containing the voices of two or more users (col. 11 ll. 12-col. 13 ll. 43). White teaches combining sounds and adjusting volumes of each sound. However, it would have been obvious to 
Regarding claim 5, White teaches determining the score of the client comprises: extracting a first scoring parameter in the audio stream (clientTwo and/or clientThree Samples and corresponding volumes); 25extracting a second scoring parameter corresponding to the audio stream from the first audio and the lyrics (clientOne Samples and corresponding volumes); comparing the first scoring parameter with the second scoring parameter; and determining the score of the client based on a comparison result (comparing individual sound values and determining final values for each SoundID for each client for storing or playback) (col. 9 ll. 7-col. 13 ll. 50).
Regarding claim 8, White teaches a method for processing multi-party audio, applied to a second client (col. 6 ll. 28-32, ll. 36-53) and comprising:
obtaining a piece of music from a virtual space (col. 6 ll. 28-32, ll. 45-53 sever receiving all sound emitted by user in the virtual space, also second client application performing functions similar to first client), wherein the virtual space is created by a first client and configured to support communication among the first client, the second client and other clients (col. 3 ll. 45-62, col. 5 ll. 65-col. 6 ll. 6, col. 14 ll. 39-54), the music 
White teaches a first client, second client and other clients (clientOne, clientTwo, clientThree) in the virtual space but White does not specifically teach first client, second client and other clients entering in the virtual space.
However, in the similar field, Taub teaches first client, second client and other clients entering in the virtual space (Paragraph 0171 as initiated and invited by conference initiator) and obtain, mix and play matching audio (Paragraphs 0149-0151 play all vocal/music contributions from particular contributor or a set of contributors, Paragraph 0158 in a virtual “live” videoconference/collaboration session).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify White to obtain, mix and play matching audio from first client, second client and other clients entering in the virtual space as taught by Taub so that “a video window may be provided for each collaborator online at the time of the video conference so the collaborators may all have a virtual "live" collaboration session” (Taub, Paragraph 0158) and “participants may play all or part of the collaboration project while “jamming" (e.g., performing) together” (Taub, Paragraph 0166).
Regarding claim 9, White teaches providing the second audio to each of the other clients in the virtual space (col. 6 ll. 59-col. 7 ll. 10, col. 10 ll. 65-col. 11 ll. 6, col. 12 ll. 34-40, col. 13 ll. 40-43 storing and playing back to all clients).
Regarding claim 10, White teaches receiving a third audio from each of the other clients (col. 5 ll. 61-col. 6 ll. 6, col. 6 ll. 49-53 audio form other remote users matching synching with first user audio, col. 9 ll. 41-col. 10 ll. 5, col. 10 ll. 12-col. 13 ll. 43 clientThree samples).
Regarding claim 11, Taub teaches the music further comprises lyrics matching the first audio (Paragraphs 0113, 0137, 0151, 0153 matching characteristics with lyrics), and the method further comprises: determining a score of the second client based on the second audio, the lyrics and the first audio; and 20determining a score of each of the other clients based on the third audio, the lyrics and the first audio (Paragraphs 0144-0154, 0179 performing functions for each user contribution).
Regarding claim 12, White teaches providing the scores to each client in the virtual space (col. 6 ll. 59-col. 7 ll. 10, col. 10 ll. 65-col. 11 ll. 6, col. 12 ll. 34-40, col. 13 ll. 40-43 storing and playing back to all clients).
Regarding claim 13, White teaches an apparatus for processing multi-party audio, applied to a first client and comprising: 25one or more processors; a memory coupled to the one or more processors, a plurality of instructions stored in the memory, when executed by the one or more processors (col. 15 ll. 44-54, col. 6 ll. 10-44), causing the one or more processors to perform acts of:
obtaining a piece of music from a virtual space (col. 6 ll. 28-32, ll. 45-53 server/ first client receiving all sound emitted by user in the virtual space), wherein the virtual 
White teaches obtaining a second audio from at least one client in the virtual space but White does not specifically teach at least one second 5client entering the virtual space.
However, in the similar field, Taub teaches an apparatus (Fig. 3) with at least one second 5client entering the virtual space (Paragraph 0171 as invited by conference initiator) and obtain, mix and play matching audio (Paragraphs 0149-0151 play all vocal/music contributions from particular contributor or a set of contributors, Paragraph 0158 in a virtual “live” videoconference/collaboration session).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify White to obtain, mix and play matching audio from at least one second 5client entering the virtual space as taught by Taub so that “a video window may be provided for each collaborator online at the time of the video conference so the collaborators may all have a virtual "live" collaboration session” (Taub, Paragraph 0158) and “participants may play all or part of the 
Regarding claim 14, refer to rejections for claim 13 and claim 2.
Regarding claim 15, refer to rejections for claim 14 and claim 3.
Regarding claim 16, refer to rejections for claim 14 and claim 4.
Regarding claim 17, refer to rejections for claim 14 and claim 5.
Regarding claim 20, White teaches a non-transitory computer-readable storage medium, applied to a first client, wherein when an instruction stored therein is executed by a processor in an electronic device, the processor 5is caused to perform acts comprising (col. 6 ll. 10-44, col. 15 ll. 44-54 server and clients with applications):
obtaining a piece of music from a virtual space (col. 6 ll. 28-32, ll. 45-53 server/ first client receiving all sound emitted by user in the virtual space), wherein the virtual space is created by the first client and configured to support communication among the first client and at least one second 5client (col. 3 ll. 45-62, col. 5 ll. 65-col. 6 ll. 6, col. 14 ll. 39-54), the music comprises a first audio (audio from first client); obtaining a second audio matching the first audio from at least one client in the virtual space (col. 5 ll. 61-col. 6 ll. 6, col. 6 ll. 49-53 audio form other remote user matching synching with first user audio, col. 9 ll. 54-col. 10 ll. 5); and playing the first audio and the second audio (col. 6 ll. 59-col. 7 ll. 10, col. 10 ll. 65-col. 11 ll. 6, col. 12 ll. 34-40, col. 13 ll. 40-43 storing and playing back to all clients) (col. 1 ll. 58-col. 2 ll. 47, col. 3 ll. 41-col. 15 ll. 33 for complete details).

However, in the similar field, Taub teaches a non-transitory computer-readable storage medium, applied to a first client, wherein when an instruction stored therein is executed by a processor in an electronic device (Paragraphs 0183-0189), the processor 5is caused to perform acts of at least one second 5client entering the virtual space (Paragraph 0171 as invited by conference initiator) and obtain, mix and play matching audio (Paragraphs 0149-0151 play all vocal/music contributions from particular contributor or a set of contributors, Paragraph 0158 in a virtual “live” videoconference/collaboration session).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify White to obtain, mix and play matching audio from at least one second 5client entering the virtual space as taught by Taub so that “a video window may be provided for each collaborator online at the time of the video conference so the collaborators may all have a virtual "live" collaboration session” (Taub, Paragraph 0158) and “participants may play all or part of the collaboration project while “jamming" (e.g., performing) together” (Taub, Paragraph 0166).

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over White and Taub as applied to claims 1, 13 above, and further in view of Cohen (US Patent Application Publication No. 2011/0126103).
Regarding claim 7, Taub teaches the music further comprises lyrics matching the first audio; and said playing the first audio and the second audio comprises: aligning the second audio with a playing progress of the first audio (Paragraphs 0113, 0137, 0153 aligning lyrics with other musical components), and White teaches determining a playing timestamp of the first audio and aligning different musical components provided by multiple users using timestamps (col. 6 ll. 33-35 playing audio corresponding to the display, col. 6 ll. 49-53 playing in synchronized manner, col. 9 ll. 41-col. 13 ll. 50 soring and playing back with timestamped aligned samples). But White and Taub do not teach common knowledge of displaying lyrics matching the playing progress as was well known not only to a person of ordinary skill in the art but known to any ordinary person singing karaoke.
However, in the similar field, Cohen teaches aligning the second audio with a playing progress of the first audio, displaying lyrics matching the playing progress (Figs. 1b, 2, Paragraphs 0011, 0023, 0032, 0038-0046, claims 8, 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify White and Taub to display lyrics matching the playing progress as taught by Cohen so that “indication is presented upon the display of a user's electronic device of the lyrics segment being played at a given time” (Cohen, claim 8).
Regarding claim 19, refer to rejections for claim 13 and claim 7.

Allowable Subject Matter
Claims 6, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after rectifying 35 USC 112 rejection as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bianchi (US Patent Application Publication No. 2004/0199277) teaches visually displaying audio track and correcting sound overload.
Moncavage (US Patent Application Publication No. 2013/0031220) teaches system and method of providing online recording studio among multiple users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653